Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 12/08/2017 based on EP17206279.6 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the offset distance at the front 25 being larger than the back in claim 1.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
From Applicant’s specification: 
A non-limiting, practical example of dimensions is as follows. A length of the fluid 
pocket guiding face 23 may be in a range of about 20 to 25 mm, and a diameter of the 
mouthpiece 30 may be in a range of about 12 to 15 mm. In such a context, the relatively 
large offset distance do at the front may be in a range of about 5 to 7 mm, whereas the 
30 smaller offset distance do more to the back may be in a range of about 3 to 4 mm, assuming 
that average tongue displacement is in the same range, i.e. the range of about 3 to 4 mm. 

An exception to this general configuration is found at a front part 25 of the fluid pocket guiding face 23 where the offset 5 distance do as mentioned is larger. Figure 7 provides an illustration of a situation in which the offset distance do would be substantially the same along the entire length of the fluid pocket guiding face 23. 

The original disclosure teaches the smaller offset distance do more to the back in fig. 7.  The original disclosure does not teach the limitation “pocket guiding face are further offset from each other along the front part of the fluid pocket guiding face than towards the adjacent part of the fluid pocket guiding face”.  Note that: a) there is no “adjacent part” being defined by the specification, b) the adjacent part is portion 26 which is called a connected area in fig. 7 has a larger distance.   This constitute new matter since the original specification defines vaguely the back area and not specific to the adjacent area as in the amended claim.
Also, note that the claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor: it seems the front portion defined by portion 25 have a smaller offset due to the curvature of the nipple and at a point where the offset is zero when the nipple in contact with the inner core.  

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The recitation “wherein the interior surface of the mouthpiece and the middle area of the fluid pocket guiding face are further offset from each other along the front part (25) of the fluid pocket guiding face than towards the adjacent part of the fluid pocket guiding face.”  is confusing.  Note the claim recites the front part as 25, the middle area as 24, the connected area 26.  
The drawings and the specification show that the adjacent part to the front part is the middle area 24.  This contradicts the speciation that the middle area has a greater offset.  Also, it seems impossible to have the interior surface of the mouthpiece and the middle area of the fluid pocket guiding face are further offset from each other along the front part since the front part is bounded by the curvature of the nipple and at a point where the offset is zero when the nipple in contact with the inner core.  
Regarding claim 7, note that claim 1 recites “at least one aperture”, claim 7 contradicts claim 1 by limit to a single aperture. 

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu-Hsiang (5478325).  Fu-Hsiang teaches a deformable mouthpiece for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture 21 therein for allowing a fluid to flow out of the teat; an inner core 3 in fig. 1 disposed within the mouthpiece, wherein an exterior surface of the inner core is spaced from an interior surface of the mouthpiece at the position of a fluid pocket guiding face of the exterior surface of the inner core extending along a length of the inner core so that a fluid duct between the mouthpiece and the inner core is defined which allows the infant to perform a peristaltic fluid intake action during which the mouthpiece is deformed and a fluid is forced along the fluid duct  in a direction towards the at least one aperture of the mouthpiece, and wherein the mouthpiece and the inner core are designed to leave space between them for a fluid flow path from the fluid pocket guiding face to the at least one aperture.
Regaring the limitation “wherein the interior surface of the mouthpiece and the middle area of the fluid pocket guiding face are further offset from each other along the front part of the fluid pocket guiding face than towards the adjacent part of the fluid pocket guiding face”, a) note that front part of the fluid pocket are further offset as shown in fig. 2 where portion 3 are more offset at the distal end with the aperture at 21,  b) note that the middle area which is defined as the immediate portion next to the front area is also spaced at a larger distance from the immediate portion of the aperture as compared to the adjacent portion note in fig. 3 where the inner core is spaced only a distance smaller, c) note that the bulbous shape at the front portion only result in a smaller distance in the back as compared to the front, c) in another interpretation, note that the channel has at least two faces forming a V-shape, and the distance from each of these face from the teat is varied.  The claim only requires one distance to be smaller and there is a distance from one of these faces smaller than other part of the fluid channel.  Also, since the specification vaguely defines the front part, the middle portion, any portion on the front comprises the front portion and any portion would have an middle portion and any portion immediate portion to the middle portion comprises the back portion as claimed. 





 
    PNG
    media_image3.png
    185
    205
    media_image3.png
    Greyscale



 The interior surface of the mouthpiece and a middle area of the fluid pocket guiding face teat are further offset from each other along a front part of the fluid pocket guiding face than towards an adjacent part of the fluid pocket guiding face that is more to the back (note that the bulbous wing shape would form a deeper channel on the front (about 7 in fig. 4) than the back where about the wings 7 intersect with portion 3).  
Regarding claim 4, note the V shaped cross section.
Regarding claim 9, note the plural protrusions 32 delimiting the fluid pocket.
Regarding claim 11, note the support frame at 31.
Regarding claim 13, note that fluid channel has V shaped cross section defined two walls and each of these two walls deflected upward with respect to an inclination of the adjacent part of the fluid pocket guiding face as claimed.


Claims 1-6, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weld (1465748).  Weld teaches a deformable mouthpiece for an infant to suck on during a peristaltic fluid intake action, the mouthpiece having an interior surface and at least one aperture for allowing the fluid to flow out of the teat, wherein the at least one aperture 13 is arranged in a central front area of the mouthpiece, an inner core in fig. 2 disposed within the mouthpiece, the inner core having an exterior surface that is spaced from the interior surface of the mouthpiece, wherein the exterior surface of the inner core includes a fluid pocket guiding face that extends along a length of the inner core such that a fluid duct is defined between the mouthpiece and the inner core, the fluid duct being configured to allow the infant to perform the peristaltic fluid intake action during which the mouthpiece is deformed and the fluid is forced along the fluid duct in a direction towards the at least one aperture of the mouthpiece, wherein the teat is configured to leave space between the mouthpiece and the inner core for a fluid flow path from the fluid duct to the at least one aperture during the peristaltic fluid intake action.  Note that the entire surface area of the core in fig. 2 comprise the fluid pocket since liquid will flow in all area of bounded by the internal surface of the nipple. wherein the fluid pocket guiding face has a front part near the at least one aperture of the mouthpiece (about top portion of the upper 9 in fig. 1), a middle area that is central as seen in a peripheral direction of the teat (the middle portion of the upper 9 in fig. 1) and an adjacent part that is more to the back of the mouthpiece (about 6); and wherein the interior surface of the mouthpiece and the middle area of the fluid pocket guiding face are further offset from each other along the front part of the fluid pocket guiding face than towards the adjacent part of the fluid pocket guiding face at 6.  
Regarding claims 3 and 13, note the front part is deflected upward with respect to an inclination due to the sloped or inclined portion forming each of the upper protrusions 9.
Regarding claim 8, note the arced face by the inner face of the nipple or at 6 and the recess face is formed by the protrusions 9.
Regarding claim 9, note that all protrusions 9 has a longitudinal extent.
	Regarding claim 11, note the lower protrusions 9 comprises the support frame.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weld in view of Fu-Hsiang ‘325.  Weld meets all claimed limitations except for the single aperture.  Fu-Hsiang teaches that it is known in the art to provide a single aperture.  It would have been obvious to one of ordinary skill in the art to provide a single aperture as taught by Hsiang to limit the amount of fluid consumed by the baby.

Claims 1-3, and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Kooi et al. (20110100944), or in the alternative under 35 U.S.C. 103 as being unpatentable over Van Der Kooi.  Van Der Kooi, fig. 9A,  teaches a deformable mouthpiece for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture 144, an inner core disposed within the mouthpiece, the inner core having an exterior surface that is spaced from the interior surface of the mouthpiece, wherein the exterior surface of the inner core includes a fluid pocket guiding face in fig. 9 that  extends along a length of the inner core such that a fluid duct is defined between the mouthpiece and the inner core is the fluid duct being configured to  allow the infant to perform  the peristaltic fluid intake action during which the mouthpiece is deformed and the fluid is forced along the fluid duct in a direction towards the at least one aperture of the mouthpiece, wherein the teat is  configured to leave space between the mouthpiece and the inner core for a fluid flow path from the fluid duct to the at least one aperture during the peristaltic fluid intake action, wherein the fluid pocket guiding face has a front part near the at least one aperture of the mouthpiece, a middle area (24) that is central as seen in a peripheral direction of the teat, and an adjacent part (??) that is more to the back of the mouthpiece; and 
wherein the interior surface of the mouthpiece and the middle area of the fluid pocket guiding face are further offset from each other along the front part (25) of the fluid pocket guiding face than towards the adjacent part of the fluid pocket guiding face as annotate below.  
 
	Also note that the fluid channel has a curved shape in fig. 9B and the distance are varied with the distances are varied part of the back portion would have smaller distance (at or near contact point with the nipple) as compared to the middle and front portion (the center line of the channel)
	Fig. 11A also meet this limitation with the upward curved portion at 198.
Regarding claims 3 and 13, note that all portion of the fluid pocket the guiding face is deflected upward at on each side of the channel.  Also, in fig. 9A note the front is deflect upward up all the way to the back at 142.
Regarding claims 5 and 6, note that all portion of the fluid pocket the guiding has a central recess between 198 in fig. 9B.
	Regarding claim 9, there is a protrusion rearward of 198 in fig. 11A (shown in fig. 9A as a choke point about 142).
	Regarding claim 10, note the teaching of the core being removable.
[0025] Preferably, the inner core is removable from the mouthpiece. Conveniently, the teat can be inverted to aid cleaning of the teat and/or to facilitate removal of the inner core.

Applicant's arguments have been fully considered but they are not persuasive. Applicant mainly argues the Van der Kool references. Applicant clarify in the argument that “the terms “front” and “back” are used in connection with a direction of the flow of milk out of the teat. The present specification also refers to this as a longitudinal direction. In contrast, the present specification uses the term “peripheral direction” to refer to a direction that is “around a longitudinal axis of the teat.” In FIG. 3 of the present application (reproduced below), the “middle area” is indicated by reference numeral 24, which points to a line in the middle of the fluid pocket guiding face 23. Thus, according to the present claims, the interior surface of the mouthpiece 13 and the middle area 24 of the fluid pocket guiding face 23 are further offset from each other along the front part 25 of the fluid pocket guiding face 23 than towards the adjacent part 26 of the fluid pocket guiding face 23. This feature is not shown in either of FIG. 11A or FIG. 11B of Van der Kooi (which only show individual cross-sections, and therefore cannot show a change in the center of the arced face 198 over a longitudinal length towards the aperture 202) nor is this limitation disclosed in the description of Van der Kooi.”  
Applicant is noted that a) since the front, and back are used in connection with a direction of the flow of milk out of the teat, and since the flow of milk is all throughout the nipple, the front and back of the core can be any portion as long as the front is forward of the back.  This is broad and consistent with the examiner’s broad interpretation of the claim, b)  the “middle area” is an area between the front and back, used relative to the flow of milk as asserted by applicant.  Therefore the term “middle area” is relative and broad, e.g., any area between the front and back portions relative to the flow of milk.  This is consistent with the examiner’s interpretation, c) NOWHERE the specification used the term “middle area” to indicate the center line of the core, numeral 24 points to “an area” and defined as an “area”, NOT a line, d) with respect to the term “peripheral direction” to refer to a direction that is “around a longitudinal axis of the teat.”  Note that the longitudal axis refers to an imaginary line of the teat and using applicant’s own interpretation that “peripheral direction” to refer to a direction that is “around a longitudinal axis of the teat”.  Any portion of the core around the longidual axis can be included.  This means all part of the core can be in this “peripheral direction”.  Applicant’s explanation of fig. 11A does not show a change in the center of the arced face 198. The examiner disagrees since the upwardly extending arced face, and more clearly shown in fig. 9A, at142 show the change of distance between the gap with the inner surface of the teat.  
Also, note that the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” Phillips v. AWH Corp.  In this case, some terminologies being used in the claim are neither support nor defined by the specification as applied above in 112, 1st and 2nd paragraph rejections as set forth above, the interpretation of the claims can be broadly and must be interpreted, e.i., the distance of the fluid channel are varied due to the channel walls and in some distance between the core and the teat are smaller (near the contact portion with the teat) as compared to the distance at the middle of the channel.  The claim recites only one measure, and the applied references can have numerous measurement differences.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/            Examiner, Art Unit 3733